Case 2:19-cv-03365-DRH-SIL Document 62 Filed 03/05/21 Page 1 of 5 PageID #: 1372




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X
 APTIVE ENVIRONMENTAL, LLC,

                                    Plaintiff,
                                                                       ORDER                     FILED
                  -against-                                            19-CV-3365(SJF)(SIL)      CLERK

 VILLAGE OF EAST ROCKAWAY, NEW YORK,                                                   11:08 am, Mar 05, 2021
                                                                                           U.S. DISTRICT COURT
                                     Defendant.                                       EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X                       LONG ISLAND OFFICE
 FEUERSTEIN, District Judge:

         Pending before the Court are the objections of defendant Village of East Rockaway, New

 York (“defendant” or the “Village”) to the Report and Recommendation of the Honorable Steven

 I. Locke, United States Magistrate Judge, dated December 23, 2020 (“the Report”), which

 recommends: (i) denying the Village’s motion for summary judgment pursuant to Rule 56 of the

 Federal Rules of Civil Procedure seeking to dismiss the claims of plaintiff Aptive

 Environmental, LLC (“plaintiff” or “Aptive”) in the second amended complaint in their entirety;

 and (ii) granting Aptive’s cross motion for summary judgment pursuant to Rule 56 of the Federal

 Rules of Civil Procedure on its claims in the second amended complaint seeking (A) judgment

 declaring that the Village’s two hundred dollar ($200) solicitation fee (the “Solicitation Fee”),

 found at §§ 171-3 and 171-5(A) of the Village Code, violates the First Amendment rights of

 Aptive, others similarly situated, and Village residents, both facially and as applied, and (B) a

 permanent injunction barring enforcement of the Solicitation Fee. For the reasons set forth

 below, the Report is accepted in its entirety.




                                                         1
Case 2:19-cv-03365-DRH-SIL Document 62 Filed 03/05/21 Page 2 of 5 PageID #: 1373




 I.     Discussion

        A.         Standard of Review

        Any party may serve and file written objections to a report and recommendation of a

 magistrate judge on a dispositive matter within fourteen (14) days after being served with a copy

 thereof. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). Any portion of such a report and

 recommendation to which a timely objection has been made is reviewed de novo. 28 U.S.C. §

 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court, however, is not required to review the factual

 findings or legal conclusions of the magistrate judge as to which no proper objections are

 interposed. See Thomas v. Arn, 474 U.S. 140, 150, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985). To

 accept the report and recommendation of a magistrate judge to which no specific, timely

 objection has been made, the district judge need only be satisfied that there is no clear error

 apparent on the face of the record. See Fed. R. Civ. P. 72(b); Spence v. Superintendent, Great

 Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000) (a court may review a report to which

 no timely objection has been interposed to determine whether the magistrate judge committed

 “plain error.”)

        Whether or not proper objections have been filed, the district judge may, after review,

 accept, reject, or modify any of the magistrate judge’s findings or recommendations. 28 U.S.C. §

 636(b)(1); Fed. R. Civ. P. 72(b).



        B.         The Village’s Objections

        The Village contends, inter alia, that Magistrate Judge Locke erred: (i) in “completely

 reject[ing] the sworn factual statements and documentary evidence submitted with Affidavit and

 Reply Affidavit of Defendant’s Village Attorney, John E. Ryan,” (Def. Obj. at 1); (ii) in



                                                   2
Case 2:19-cv-03365-DRH-SIL Document 62 Filed 03/05/21 Page 3 of 5 PageID #: 1374




 “wrongfully conclud[ing] these Affidavits would not be considered, for any purpose, on the

 motions because the Affidavits and accompanying Exhibits were prohibited by the so-called

 ‘sham issue of fact doctrine,’” (id. at 2); and (iii) in concluding that the Village “did not provide

 ‘evidence sufficient to justify’ the $200.00 [Solicitation Fee,] . . . that the ‘Defendant has not

 done the requisite research and analysis’ . . . [and] that it did not show its fee to be constitutional

 through ‘evidence appropriately cited to at summary judgment.’” (Id. at 5 [quoting Report at

 17]).

         Contrary to the Village’s assertion, Magistrate Judge Locke did not conclude that the

 affidavits “would not be considered, for any purpose.” (Def. Obj. at 2). Rather, Magistrate Judge

 Locke correctly declined to consider the affidavits to the extent that they contradict the Village’s

 previous deposition testimony and discovery responses. (Report at 12 and 15). Magistrate Judge

 Locke did, however, consider the assertions in the affidavits that did not contradict the Village’s

 prior deposition testimony, but properly found, inter alia, that they only “provided

 generalizations and unsupported estimations as to how the Village decided on the Fee amount,”

 and that “the only numbers cited are the salaries of Village employees likely to work on the

 issuance of solicitation licenses. . . . However, such figures are provided in conjunction with

 approximations as to the number of hours the Village predicts those employees will work in this

 context, without consulting those employees.” (Id. at 17).

         The Court also agrees with Magistrate Judge Locke, inter alia, (i) “that there are no

 triable issues of fact as to Plaintiff’s claim that the [Solicitation] Fee violates Aptive’s free

 speech rights as a matter of law, and summary judgment in Aptive’s favor is appropriate[,]”

 (Report at 15); (ii) that the Village, which, as the entity imposing the Solicitation Fee, “has the

 burden of proving that the fee equals the costs associated with the regulatory scheme,” Turley v.



                                                    3
Case 2:19-cv-03365-DRH-SIL Document 62 Filed 03/05/21 Page 4 of 5 PageID #: 1375




 New York City Police Dep’t, 988 F. Supp. 667, 674 (S.D.N.Y. 1997); see, e.g. E. Connecticut

 Citizens Action Grp. v. Powers, 723 F.2d 1050, 1056 (2d Cir. 1983) (holding that the DOT’s

 administrative fee could not be sustained absent “evidence that the administrative fee charged

 and to be charged to plaintiffs is equal to the cost incurred or to be incurred by defendants for

 processing plaintiffs’ request to use the property under DOT's control”), “fails to set forth

 sufficient documentary or testimonial evidence to show that the [Solicitation] Fee is designed to

 defray, and does not exceed, the administrative costs of regulating solicitor licensing[,]” (Report

 at 16); and, thus, (iii) that the Solicitation Fee is unconstitutional. (Id. at 17). Accordingly, upon

 consideration of the Village’s objections and Aptive’s responses thereto, and de novo review of

 the findings and conclusions in the Report to which the Village specifically objects, as well as all

 motion papers and the entire record, the Village’s objections are overruled and those branches of

 the Report are accepted in their entirety.



        C.      Remainder of Report

        There being no clear error on the face of the Report with respect to the findings and

 conclusions of Magistrate Judge Locke to which no specific timely objections are interposed,

 those findings and conclusions are accepted in their entirety.



 II.    Conclusion

        For the reasons set forth above, the Village’s objections are overruled, the Report is

 accepted in its entirety and, for the reasons set forth therein, (i) the Village’s motion for summary

 judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure seeking to dismiss

 Aptive’s claims in the second amended complaint in their entirety is denied; (ii) Aptive’s cross



                                                    4
Case 2:19-cv-03365-DRH-SIL Document 62 Filed 03/05/21 Page 5 of 5 PageID #: 1376




 motion for summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure on its

 claims in the second amended complaint seeking (A) judgment declaring that the Village’s

 Solicitation Fee, found at §§ 171-3 and 171-5(A) of the Village Code, violates the First

 Amendment rights of Aptive, others similarly situated, and Village residents, both facially and as

 applied, and (B) a permanent injunction barring enforcement of the Solicitation Fee, is granted;

 and (iii) Aptive is granted judgment as a matter of law (A) declaring that the Village’s

 Solicitation Fee, found at §§ 171-3 and 171-5(A) of the Village Code, violates the First

 Amendment rights of Aptive, others similarly situated, and Village residents, both facially and as

 applied, and (B) permanently enjoining the Village, and its agents and employees, from

 enforcing the Solicitation Fee found at §§ 171-3 and 171-5(A) of the Village Code against

 Aptive and others similarly situated. Aptive shall advise the Court, in writing, whether it intends

 to pursue its claim for damages in the second amended complaint by no later than March 19,

 2021, or it will be deemed to have abandoned its claim for damages and final judgment will be

 entered in accordance with this Order. The Telephone Status Conference scheduled to be held

 before the undersigned on March 15, 2021 is adjourned to April 14, 2021 at 9:30 a.m. At the

 designated time, the Parties shall call Chambers’ teleconferencing number, (877) 336-1280, and

 follow the automated instructions; the access code is: 7215690.

 SO ORDERED.

                                               ______/s/________________
                                               Sandra J. Feuerstein
                                               United States District Judge

 Dated: March 5, 2021
        Central Islip, New York




                                                  5
